JOHNSON, Judge:
This appeal for reappraisement has been'submitted upon the following stipulation of counsel for the respective parties: , . ..
IT IS HEREBY STIPULATED AND AGREED' by and ' between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the appeal for reappraisement enumerated on the attached Schedule A, attached hereto and made a part hereof, consists of egg beaters, peelers, and knife blades exported from Japan.
It is further stipulated and agreed that at the time of exportation of the instant merchandise to the United States, the prices at which such or similar merchandise was freely offered for sale t'O' all purchasers in the principal market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for export to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the invoiced unit values, ex factory, and that there were no higher foreign values for such or similar merchandise at the time of. exportation.
IT IS FURTHER STIPULATED AND AGREED that this appeal for re-appraisement may be deemed submitted for decision' on this stipulation. ..
Ón the agreed facts, I find that export value.,, as that "value is defined in section 402(b) of the Tariff Act of 1930, as amended by the *407Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that such values are the invoiced unit values, ex-factory.
Judgment will be rendered accordingly.